Exhibit 10.69

PROMISSORY NOTE

 

US $820,000

  October 26, 2009

FOR VALUE RECEIVED, the undersigned, Clean Coal Solutions, LLC, a Colorado
limited liability company (“Maker”), having an address of 8100 SouthPark Drive,
Unit B, Littleton, Colorado 80120, promises to pay to the order of NexGen
Refined Coal Holdings, LLC, a Wyoming limited liability company (“Payee”), with
an address of 213 West 18th Street, Cheyenne, Wyoming 82001-4413, on or before
the Maturity Date, the sum of Eight Hundred Twenty Thousand DOLLARS (US
$820,000) (the “Principal Sum”), together with interest (computed on the basis
of a 360 day year) on the unpaid Principal Sum at an annual rate, compounded
quarterly, of 5.00% (the “Interest Rate”), except as otherwise expressly
provided herein. Interest hereunder shall be payable commencing on October 31,
2009, and on the last day of each month thereafter. Whenever a day on which
payment of interest and/or principal is required to be made hereunder falls on a
Saturday, Sunday or public holiday, such payment shall be due on the next
following normal business day, and where time is extended for the payment of
principal by virtue of the due date thereof falling on a Saturday, Sunday or
public holiday, such extended time shall be included in the computation of
interest. All amounts payable under this promissory note (this “Note”) will be
paid in immediately available funds in the lawful currency of the United States
of America at the address of Payee set forth above, or at such other place as
Payee may designate, from time to time, in a writing delivered to Maker.

This Note is delivered pursuant to the terms of that certain Loan Commitment
Agreement (the “Loan Commitment Agreement”), dated as of October 26, 2009, by
and among Maker, Payee and ADA-ES, Inc., a Colorado corporation (“ADA”).

This Note is delivered in connection with that certain Security and Pledge
Agreement, dated as of the date hereof, between ADA and Payee, in substantially
the form attached hereto as Exhibit A (the “Pledge Agreement”), that certain
Continuing Unconditional Guaranty, dated as of the date hereof, given by ADA for
the benefit of Payee, in substantially the form attached hereto as Exhibit B
(the “Guaranty”), and that certain Registration Rights Agreement, between ADA
and Payee, in substantially the form attached hereto as Exhibit C, all of which
secure the performance and payment of the Secured Obligations (as such term is
defined in the Pledge Agreement).

The entire unpaid Principal Sum together with any and all accrued and unpaid
interest hereunder shall be due and payable on the earlier to occur of (i) the
3rd day after the initial funding of the ADA Securities Sale, (ii) December 31,
2009, or if, on or before December 31, 2009, one or more Facilities (as such
term is defined in the First Amendment to Purchase and Sale Agreement attached
as Exhibit B to the Loan Commitment Agreement) shall have been placed in service
to produce Refined Coal (as such term is defined in the Loan Commitment
Agreement), March 31, 2010, and (iii) an Event Of Default (the “Maturity Date”).
As used herein, the “ADA Securities Sale” shall mean the issuance or sale of any
equity or debt securities of ADA, excluding the sale and purchase of any
“Shares” pursuant to the Securities Purchase

 

-1-



--------------------------------------------------------------------------------

Agreement dated as of October 1, 2008, between ADA and Energy Capital Partners
I, LP, Energy Capital Partners I-A, LP, and Energy Capital Partners I (TEF IP),
LP, as amended, and excluding other issuances made to ADA’s directors, employees
and/or consultants pursuant to any plans existing as of the date of this Note.

This Note may be prepaid, either in whole or in part, at any time without
premium or penalty and without the consent of Payee.

All payments on this Note will be credited first to the payment of any costs,
reimbursable expenses or indemnities payable under this Note, second to the
payment of accrued interest, and third to the payment of principal.

Each occurrence of any of the following described events will be a default (an
“Event Of Default”) under this Note:

1. Maker fails to make any payment when due of principal, interest, fees,
indemnities or reimbursable expenses required to be made by Maker to Payee, with
a 3-business day grace period for payments of interest, fees and expenses;

2. any representation or warranty made by Maker hereunder or under the other
Loan Documents (as such term is defined in the Loan Commitment Agreement) proves
to have been incorrect in any material respect when made or as of the date on
which such representation or warranty relates;

3. Maker fails to observe or comply with any of the terms, agreements, or
covenants, contained herein or in any of the other Loan Documents (as such term
is defined in the Loan Commitment Agreement) to which Maker is a party;

4. Maker or ADA shall become insolvent or shall apply for, shall consent to, or
shall acquiesce in the appointment of a custodian, trustee or receiver thereof
or for a substantial part of the property thereof, or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for such party or for a substantial part of its property, or such
party shall make an assignment for the benefit of its creditors generally;

5. Maker or ADA shall be voluntarily or involuntarily dissolved or shall be the
subject of any bankruptcy, reorganization or other proceedings under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding shall
be instituted by or against such party and, if instituted against such party,
shall be consented to or acquiesced in by such party;

6. any (i) consolidation or merger of ADA or Maker, as applicable, with or into
any other corporation or other entity or person, or any other corporate
reorganization, in which the equity holders of ADA or Maker, as applicable,
immediately prior to such consolidation, merger or reorganization, own, directly
or indirectly, less than 50% of ADA’s or Maker’s, as applicable, voting power
immediately after such consolidation, merger or reorganization, or any
transaction or series of related transactions to which ADA or Maker, as
applicable, is a party in which in

 

-2-



--------------------------------------------------------------------------------

excess of 50% of ADA’s or Maker’s, as applicable, voting power is transferred
(including, without limitation, in connection with any bankruptcy or similar
proceeding), excluding any consolidation or merger effected exclusively to
change the domicile of ADA or Maker, as applicable, or (ii) sale, lease, license
or other disposition of all or substantially all of the assets of ADA or Maker,
as applicable;

7. any breach of, or default under, any of the terms, conditions, agreements or
covenants contained in the Loan Documents (as such term is defined in the Loan
Commitment Agreement);

8. except as a result of the discharge in full of the amounts owed by Maker to
Payee hereunder, Payee ceases to hold or have (i) a valid and perfected first
priority security interest in any of the Pledged Units (as such term is defined
in the Pledge Agreement) or, (ii) subject to the terms and conditions of the
Pledge Agreement, a valid and perfected first priority security interest in the
Pledged Shares (as such term is defined in the Pledge Agreement) upon issuance
and delivery thereof; or

9. if Maker or any endorser or guarantor of its respective obligations under the
loan evidenced hereby (i) purports to disavow its obligations under the loan
evidenced hereby or under the other Loan Documents (as such term is defined in
the Loan Commitment Agreement), (ii) declares that it does not have any further
obligation in connection with the loan evidenced hereby, or (iii) contests the
validity or enforceability of the Loan Documents.

Upon the occurrence of any Event Of Default, the Payee may (but is not obligated
to) take any one or more of the following actions, without request or any
further action on the part of Payee, in any order or combination and without
being subject to waiver or latches at any time: (i) accelerate the maturity of
this Note and declare this Note and all amounts payable hereunder to be
immediately due and payable in full, or (ii) exercise any other right or remedy
provided under the UCC (as such term is defined in the Pledge Agreement), in
equity, at law or under any of the Loan Documents. Any failure of Payee to
exercise any such rights or remedies, from time to time, shall not constitute a
waiver of the right to exercise any such rights or remedies at any other time.

Following the occurrence and during the continuance of an Event Of Default, the
Interest Rate applicable to all unpaid principal and interest due and payable
hereunder shall be increased to fifteen percent (15%) per annum until paid.

It is not intended hereby to charge interest at a rate in excess of the maximum
rate of interest permitted to be charged to Maker under applicable law, but if,
notwithstanding such intention, interest in excess of the maximum rate shall be
paid hereunder, the excess shall be retained by Payee as additional cash
collateral for the payment of this Note, unless such retention is not permitted
by law, in which case the interest rate on this Note shall be adjusted to the
maximum rate permitted under applicable law during the period or periods that
the interest rate otherwise provided herein would exceed such rate.

 

-3-



--------------------------------------------------------------------------------

No renewal or extension granted, or any indulgence shown to, or any release of,
or any dealings between Payee and Maker and any other person now or hereafter
interested in this Note or in the property securing this Note, whether as owner,
encumbrancer, grantor, guarantor, or otherwise, shall discharge or in any way
affect the obligations of Maker hereunder.

In connection with the issuance of this Note, Maker hereby represents and
warrants to Payee, as of the date hereof, that the execution and delivery of
this Note by Maker does not violate, conflict with or otherwise result in the
breach of any agreement or understanding, whether written or oral, to which
Maker is a party and no consent, notice or waiver is required by or on behalf of
Maker to any third party in order to issue and agree to be bound by the terms
hereof. This Note constitutes the legal, valid and binding obligation of Maker,
enforceable against Maker in accordance with the terms hereof, except as
enforcement may be limited by bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

Maker and any endorser or guarantor of this Note severally waive presentment,
demand, notice of dishonor, notice of non-payment, presentment for payment,
notice of acceleration and protest and assent to any extension of time with
respect to any payment due under this Note, to any substitution or release of
collateral and to the addition or release of any party. No waiver of any payment
or other right under this Note shall operate as a waiver of any other payment or
right. If this Note is not paid when due or declared due hereunder, Maker and
any endorser or guarantor of this Note will jointly and severally pay all
reasonable costs of collection of this Note and any guaranty hereof (including,
without limitation, reasonable attorneys’ fees and expenses), whether suit is
brought, and reasonable costs of realizing upon any collateral at any time
securing this Note (including, without limitation, reasonable attorneys’ fees
and expenses); provided, that ADA, in its capacity as a guarantor of this Note,
shall only be responsible for paying fifty percent (50%) of any such reasonable
costs of collection of this Note, unless Payee seeks enforcement of the
Guaranty, in which case ADA shall be responsible for all of the reasonable costs
of collection thereunder. If any suit, claim or proceeding is brought in
connection with this Note, the prevailing party shall be entitled to be
reimbursed by the non-prevailing party for all of the prevailing party’s
associated fees and expenses.

This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought. If any of the provisions of this Note shall be held to be
invalid or unenforceable, the determination of invalidity or unenforceability of
any such provision shall not affect the validity or enforceability of any other
provision or provisions hereof. This Note shall be binding upon Maker and its
successors and assigns and shall inure to the benefit of and be enforceable by
the Payee (or any subsequent holder hereof) and its successors and assigns.

THIS NOTE IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF COLORADO, WITHOUT REGARD TO ANY CONFLICTS OF LAW RULES. THE MAKER,
EACH ENDORSER OR GUARANTOR OF THIS NOTE, THE PAYEE, AND EACH HOLDER OF THIS NOTE
SEVERALLY WAIVES ALL RIGHTS TO HAVE ANY MATTER PERTAINING TO THIS NOTE OR THE
LOAN EVIDENCED BY THIS NOTE, AND ANY COLLATERAL SECURING THIS NOTE TRIED BY A
JURY.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the day and
year first above written.

 

Maker: CLEAN COAL SOLUTIONS, LLC By:  

/s/ Charles S. McNeil

Name:   Charles S. McNeil Title:   Manager

 

-5-



--------------------------------------------------------------------------------

Exhibit A

Security and Pledge Agreement

 

-6-



--------------------------------------------------------------------------------

Exhibit B

Continuing Unconditional Guaranty

 

-7-



--------------------------------------------------------------------------------

Exhibit C

Registration Rights Agreement

 

-8-



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

US $180,000

  December 17, 2009

FOR VALUE RECEIVED, the undersigned, Clean Coal Solutions, LLC, a Colorado
limited liability company (“Maker”), having an address of 8100 SouthPark Drive,
Unit B, Littleton, Colorado 80120, promises to pay to the order of NexGen
Refined Coal Holdings, LLC, a Wyoming limited liability company (“Payee”), with
an address of 213 West 18th Street, Cheyenne, Wyoming 82001-4413, on or before
the Maturity Date, the sum of One Hundred Eighty Thousand DOLLARS (US $180,000)
(the “Principal Sum”), together with interest (computed on the basis of a 360
day year) on the unpaid Principal Sum at an annual rate, compounded quarterly,
of 5.00% (the “Interest Rate”), except as otherwise expressly provided herein.
Interest hereunder shall be payable commencing on December 31, 2009, and on the
last day of each month thereafter. Whenever a day on which payment of interest
and/or principal is required to be made hereunder falls on a Saturday, Sunday or
public holiday, such payment shall be due on the next following normal business
day, and where time is extended for the payment of principal by virtue of the
due date thereof falling on a Saturday, Sunday or public holiday, such extended
time shall be included in the computation of interest. All amounts payable under
this promissory note (this “Note”) will be paid in immediately available funds
in the lawful currency of the United States of America at the address of Payee
set forth above, or at such other place as Payee may designate, from time to
time, in a writing delivered to Maker.

This Note is delivered pursuant to the terms of that certain Loan Commitment
Agreement (the “Loan Commitment Agreement”), dated as of October 26, 2009, by
and among Maker, Payee and ADA-ES, Inc., a Colorado corporation (“ADA”).

This Note is delivered in connection with that certain Security and Pledge
Agreement, dated as of the date hereof, between ADA and Payee, in substantially
the form attached hereto as Exhibit A (the “Pledge Agreement”), that certain
Continuing Unconditional Guaranty, dated as of the date hereof, given by ADA for
the benefit of Payee, in substantially the form attached hereto as Exhibit B
(the “Guaranty”), and that certain Registration Rights Agreement, between ADA
and Payee, in substantially the form attached hereto as Exhibit C, all of which
secure the performance and payment of the Secured Obligations (as such term is
defined in the Pledge Agreement).

The entire unpaid Principal Sum together with any and all accrued and unpaid
interest hereunder shall be due and payable on the earlier to occur of (i) the
3rd day after the initial funding of the ADA Securities Sale, (ii) December 31,
2009, or if, on or before December 31, 2009, one or more Facilities (as such
term is defined in the First Amendment to Purchase and Sale Agreement attached
as Exhibit B to the Loan Commitment Agreement) shall have been placed in service
to produce Refined Coal (as such term is defined in the Loan Commitment
Agreement), March 31, 2010, and (iii) an Event Of Default (the “Maturity Date”).
As used herein, the “ADA Securities Sale” shall mean the issuance or sale of any
equity or debt securities of ADA, excluding the sale and purchase of any
“Shares” pursuant to the Securities Purchase

 

-1-



--------------------------------------------------------------------------------

Agreement dated as of October 1, 2008, between ADA and Energy Capital Partners
I, LP, Energy Capital Partners I-A, LP, and Energy Capital Partners I (TEF IP),
LP, as amended, and excluding other issuances made to ADA’s directors, employees
and/or consultants pursuant to any plans existing as of the date of this Note.

This Note may be prepaid, either in whole or in part, at any time without
premium or penalty and without the consent of Payee.

All payments on this Note will be credited first to the payment of any costs,
reimbursable expenses or indemnities payable under this Note, second to the
payment of accrued interest, and third to the payment of principal.

Each occurrence of any of the following described events will be a default (an
“Event Of Default”) under this Note:

1. Maker fails to make any payment when due of principal, interest, fees,
indemnities or reimbursable expenses required to be made by Maker to Payee, with
a 3-business day grace period for payments of interest, fees and expenses;

2. any representation or warranty made by Maker hereunder or under the other
Loan Documents (as such term is defined in the Loan Commitment Agreement) proves
to have been incorrect in any material respect when made or as of the date on
which such representation or warranty relates;

3. Maker fails to observe or comply with any of the terms, agreements, or
covenants, contained herein or in any of the other Loan Documents (as such term
is defined in the Loan Commitment Agreement) to which Maker is a party;

4. Maker or ADA shall become insolvent or shall apply for, shall consent to, or
shall acquiesce in the appointment of a custodian, trustee or receiver thereof
or for a substantial part of the property thereof, or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for such party or for a substantial part of its property, or such
party shall make an assignment for the benefit of its creditors generally;

5. Maker or ADA shall be voluntarily or involuntarily dissolved or shall be the
subject of any bankruptcy, reorganization or other proceedings under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding shall
be instituted by or against such party and, if instituted against such party,
shall be consented to or acquiesced in by such party;

6. any (i) consolidation or merger of ADA or Maker, as applicable, with or into
any other corporation or other entity or person, or any other corporate
reorganization, in which the equity holders of ADA or Maker, as applicable,
immediately prior to such consolidation, merger or reorganization, own, directly
or indirectly, less than 50% of ADA’s or Maker’s, as applicable, voting power
immediately after such consolidation, merger or reorganization, or any
transaction or series of related transactions to which ADA or Maker, as
applicable, is a party in which in

 

-2-



--------------------------------------------------------------------------------

excess of 50% of ADA’s or Maker’s, as applicable, voting power is transferred
(including, without limitation, in connection with any bankruptcy or similar
proceeding), excluding any consolidation or merger effected exclusively to
change the domicile of ADA or Maker, as applicable, or (ii) sale, lease, license
or other disposition of all or substantially all of the assets of ADA or Maker,
as applicable;

7. any breach of, or default under, any of the terms, conditions, agreements or
covenants contained in the Loan Documents (as such term is defined in the Loan
Commitment Agreement);

8. except as a result of the discharge in full of the amounts owed by Maker to
Payee hereunder, Payee ceases to hold or have (i) a valid and perfected first
priority security interest in any of the Pledged Units (as such term is defined
in the Pledge Agreement) or, (ii) subject to the terms and conditions of the
Pledge Agreement, a valid and perfected first priority security interest in the
Pledged Shares (as such term is defined in the Pledge Agreement) upon issuance
and delivery thereof; or

9. if Maker or any endorser or guarantor of its respective obligations under the
loan evidenced hereby (i) purports to disavow its obligations under the loan
evidenced hereby or under the other Loan Documents (as such term is defined in
the Loan Commitment Agreement), (ii) declares that it does not have any further
obligation in connection with the loan evidenced hereby, or (iii) contests the
validity or enforceability of the Loan Documents.

Upon the occurrence of any Event Of Default, the Payee may (but is not obligated
to) take any one or more of the following actions, without request or any
further action on the part of Payee, in any order or combination and without
being subject to waiver or latches at any time: (i) accelerate the maturity of
this Note and declare this Note and all amounts payable hereunder to be
immediately due and payable in full, or (ii) exercise any other right or remedy
provided under the UCC (as such term is defined in the Pledge Agreement), in
equity, at law or under any of the Loan Documents. Any failure of Payee to
exercise any such rights or remedies, from time to time, shall not constitute a
waiver of the right to exercise any such rights or remedies at any other time.

Following the occurrence and during the continuance of an Event Of Default, the
Interest Rate applicable to all unpaid principal and interest due and payable
hereunder shall be increased to fifteen percent (15%) per annum until paid.

It is not intended hereby to charge interest at a rate in excess of the maximum
rate of interest permitted to be charged to Maker under applicable law, but if,
notwithstanding such intention, interest in excess of the maximum rate shall be
paid hereunder, the excess shall be retained by Payee as additional cash
collateral for the payment of this Note, unless such retention is not permitted
by law, in which case the interest rate on this Note shall be adjusted to the
maximum rate permitted under applicable law during the period or periods that
the interest rate otherwise provided herein would exceed such rate.

 

-3-



--------------------------------------------------------------------------------

No renewal or extension granted, or any indulgence shown to, or any release of,
or any dealings between Payee and Maker and any other person now or hereafter
interested in this Note or in the property securing this Note, whether as owner,
encumbrancer, grantor, guarantor, or otherwise, shall discharge or in any way
affect the obligations of Maker hereunder.

In connection with the issuance of this Note, Maker hereby represents and
warrants to Payee, as of the date hereof, that the execution and delivery of
this Note by Maker does not violate, conflict with or otherwise result in the
breach of any agreement or understanding, whether written or oral, to which
Maker is a party and no consent, notice or waiver is required by or on behalf of
Maker to any third party in order to issue and agree to be bound by the terms
hereof. This Note constitutes the legal, valid and binding obligation of Maker,
enforceable against Maker in accordance with the terms hereof, except as
enforcement may be limited by bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

Maker and any endorser or guarantor of this Note severally waive presentment,
demand, notice of dishonor, notice of non-payment, presentment for payment,
notice of acceleration and protest and assent to any extension of time with
respect to any payment due under this Note, to any substitution or release of
collateral and to the addition or release of any party. No waiver of any payment
or other right under this Note shall operate as a waiver of any other payment or
right. If this Note is not paid when due or declared due hereunder, Maker and
any endorser or guarantor of this Note will jointly and severally pay all
reasonable costs of collection of this Note and any guaranty hereof (including,
without limitation, reasonable attorneys’ fees and expenses), whether suit is
brought, and reasonable costs of realizing upon any collateral at any time
securing this Note (including, without limitation, reasonable attorneys’ fees
and expenses); provided, that ADA, in its capacity as a guarantor of this Note,
shall only be responsible for paying fifty percent (50%) of any such reasonable
costs of collection of this Note, unless Payee seeks enforcement of the
Guaranty, in which case ADA shall be responsible for all of the reasonable costs
of collection thereunder. If any suit, claim or proceeding is brought in
connection with this Note, the prevailing party shall be entitled to be
reimbursed by the non-prevailing party for all of the prevailing party’s
associated fees and expenses.

This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought. If any of the provisions of this Note shall be held to be
invalid or unenforceable, the determination of invalidity or unenforceability of
any such provision shall not affect the validity or enforceability of any other
provision or provisions hereof. This Note shall be binding upon Maker and its
successors and assigns and shall inure to the benefit of and be enforceable by
the Payee (or any subsequent holder hereof) and its successors and assigns.

THIS NOTE IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF COLORADO, WITHOUT REGARD TO ANY CONFLICTS OF LAW RULES. THE MAKER,
EACH ENDORSER OR GUARANTOR OF THIS NOTE, THE PAYEE, AND EACH HOLDER OF THIS NOTE
SEVERALLY WAIVES ALL RIGHTS TO HAVE ANY MATTER PERTAINING TO THIS NOTE OR THE
LOAN EVIDENCED BY THIS NOTE, AND ANY COLLATERAL SECURING THIS NOTE TRIED BY A
JURY.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the day and
year first above written.

 

Maker: CLEAN COAL SOLUTIONS, LLC By:  

/s/ Charles S. McNeil

Name:   Charles S. McNeil Title:   Manager

 

-5-



--------------------------------------------------------------------------------

Exhibit A

Security and Pledge Agreement

 

-6-



--------------------------------------------------------------------------------

Exhibit B

Continuing Unconditional Guaranty

 

-7-



--------------------------------------------------------------------------------

Exhibit C

Registration Rights Agreement

 

-8-